                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BARBARA LOUIS                            :             CIVIL ACTION
                                         :
       v.                                :
                                         :
NANCY A. BERRYHILL                       :             NO. 18-1191

                                         ORDER

       NOW, this 7th day of May, 2019, upon consideration of the Brief in Support of

Plaintiff’s Request for Review (Document No. 14), the defendant’s response, the Plaintiff’s

Reply Brief, the Report and Recommendation of United States Magistrate Judge Carol

Sandra Moore Wells (Document No. 18), the Plaintiff’s Objections to the Report and

Recommendation (Document No. 19), and the Defendant’s Response to Plaintiff’s

Objections, and after a thorough and independent review of the record, it is ORDERED

as follows:

       1.     The Plaintiff’s Objections to the Report and Recommendation are

OVERRULED;

       2.     The Report and Recommendation is APPROVED and ADOPTED; and

       3.     The plaintiff’s request for review is DENIED.




                                                /s/ Timothy J. Savage, J.
